NOONAN, Circuit Judge,
dissenting.
“Invited error occurs when the appellant opens the door to objectionable testimony by introducing it, rather than waiting for the appellee to do so.” Mukhtar v. Cal. State Univ., Hayward, 299 F.3d 1053, 1065 n. 6 (9th Cir.2002)(en banc), amended by 319 F.3d 1053 (9th Cir.2003). The district court held that the plaintiffs had opened the door to comparative risk evidence. We may only overturn this ruling if there is an abuse of discretion. McEuin v. Crown Equip. Corp., 328 F.3d 1028, 1032 (9th Cir.2003). Such abuse is not present here.
The Jaramillos admitted into evidence a videotaped deposition by Robert Pascarella, a Ford Design Analysis Engineer. During that deposition, Pascarella was questioned about an August 15, 1973 report Ford sent to the National Highway Traffic and Safety Administration. Throughout examination, the Jaramillos repeatedly drew attention to the report’s documentation of the different rollover standards for sport utility vehicles and other automobile models. Counsel high*80lighted passages of the report including “overall, light truck rollovers are two to four times the car rate” and “injury rates in a rollover are at least double the rates of non-rollover accidents for both cars and light trucks.” Testimony of this nature opened the door for Ford to respond with comparative accident statistics.
As there was no abuse of discretion, the district court’s finding should be affirmed.